DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitations “processors communicatively coupled to the sensing module…configured to” (claim 1) and “one or more feedback modules configured to receive” (claim 1 and 42) and “one or more data transfer modules configured to” (claim 1, 7 and 43) and “one or more processors communicatively coupled to the sensing module and configured to” (claim 43) and “decoding module is configured to” (claim 43) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linkage between the structure and the function.  The disclosure is devoid of any structure that performs the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 9-14, 16-18, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Puurunen et al. (PGPub 20090291422) further in view of Jimenez et al. (PGPub 20090064430).
With regards to claim 1, Puurunen teaches a toothbrush apparatus comprising a sensing module (accelerometer, 3) configured to detect a time period (paragraph 0031) associated with the use of the toothbrush and to detect the movement of the toothbrush (paragraph 0031).  There is memory location (4).  There is a processor (paragraph 0011) coupled to the memory location and the sensing module to determine a measurement based on the time period and the detected movement.  The measurement is stored (4) in a memory location and feedback modules (5) are configured to receive the stored measurements and encode the measurements into feedback signals (6).  Transfer modules are configured to transit the feedback signals.  
With regards to claim 43, Puurunen teaches a toothbrush apparatus comprising a sensing module (accelerometer, 3) configured to detect a time period (paragraph 0031) associated with the use of the toothbrush and to detect the movement of the toothbrush (paragraph 0031).  There is a processor (paragraph 0011) to determine a measurement based on the time period and the detected movement.  The measurement is stored (4) in a memory location and feedback modules (5) are configured to receive the stored measurements and encode the measurements into feedback signals (6).  Transfer modules are configured to transit the feedback signals.  There is a decoding module for receiving and decoding the feedback signals (paragraph 0049, 0050, 0051).
Puurunen teaches all the essential elements of the claimed invention however fails to teach that the sensing module includes a clock that detects the date.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puurunen so that it comprises a clock that detects the date as taught by Jimenez to assist in processing the usage of the toothbrush, i.e., how many days per week have the teeth been brushed.  
With regards to claim 2, there is a housing (9; figure 2), a brush head (figure 2) and interchangeable motor module (paragraph 0041) and a feedback module (lights, phone, radio, etc).
With regards to claim 3, the interchangeable motor module includes a power module, a memory device and a processor (the motor module can be removed and placed in a new toothbrush, paragraph 0041).
With regards to claim 4 and 44, the one or more time periods include a duration between at least two uses of the toothbrush apparatus (by having combination of Puurunen and Jimenez, the clock detect dates, this will assist in determining the duration between two uses, i.e., night brushing to next morning brush). 
With regards to claim 6, the measurement includes location of toothbrush in mouth of user during brushing (paragraph 0043, 0044).
With regards to claim 7, the data transfer modules are configured to transmit to an external device (paragraph 0049, 0050, 0051).
With regards to claim 9, the feedback signals include an audio and visual signal (sound and LED lights).
With regards to claim 10, the feedback signals correspond to a different time period during which the toothbrush is used (signals from different uses are compared).

With regards to claim 12, the processors store the measurements in a memory location using a predetermined resolution in a compressed format.
With regards to claim 13, the feedback signals are based on a comparison of the measurements to predetermine usage values (paragraph 0031, pattern reference data).
With regards to claim 14, the predetermine usage values include a desired brushing coverage within regions of the user’s mouth (paragraph 0043, 0044).
With regards to claim 16, the feedback signal is generated after each use of the toothbrush (paragraph 0047).
With regards to claim 17, the feedback signal is based on a mode of operation (paragraph 0035).
With regards to claim 18, the mode of operation includes a communications mode (paragraph 0035 for communicating with dentist).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puurunen (‘422) and Jimenez (‘430) in view of Gatzemeyer (PGPub 20140033453).
Puurunen and Jimenez teach all the essential elements of the claimed invention however fails to teach that the feedback signals include signals with a range of frequencies.  Gatzemeyer teaches a toothbrush with a variety of signals that represent different measurements or locations in the mouth (paragraph 0063, 0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puurunen so that there are several signals used for the different measurements as taught by Gatzemeyer to allow the user to be measure the orientations of the toothbrush.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims to state that the sensing module comprises a clock that displays a date.  The Jimenez reference was found to meet this limitation.  Therefore, a new rejection was made.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/               Primary Examiner, Art Unit 3723